DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 69 and 71-84 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamasaki et al (US 7,018,647 B1) in view of Zhang (US 2015/0110852 A1) or Grenier et al (US 2015/0297507 A1).
Yamasaki teaches (see abstract, col.2, lines 40-61) an external skin patch having improved painkilling effect for pains accompanied by inflammation (such as chronic anthrorheumatism or low back pain).  Yamasaki’s external skin patch comprise a substrate and a drug reservoir layer coated on the substrate, in which the drug reservoir layer comprises a drug-containing base comprising (i) an adhesive gel base containing a water soluble polymeric material, a crosslinking agent, water and a humectant as essential components and (ii) a local anesthetic (such as Lidocaine) and a nonsteroidal antiphlogistic analgesic agent (such as Diclofenac) as medicinal components.  
Specifically, in its Example 1 Yamasaki teaches a drug-containing base having a formulation shown below:

    PNG
    media_image1.png
    336
    494
    media_image1.png
    Greyscale

Yamasaki’s drug-containing base formulation containing the essential components (a water soluble polymeric material, a crosslinking agent, water and a humectant) for the adhesive gel base and the medicinal components (Lidocaine and Sodium diclofenac) is spread on a nonwoven fabric (instant surface layer) at 1000 g/m2 to form a drug reservoir layer (instant adhesive layer), and a polypropylene liner (instant removable protective layer) is attached to it, and then it is cut to a size of 10x14 cm2 to give an external skin patch.  
With respect to the limitation “wherein the Diclofenac constituent comprises Diclofenac epolamine”, although Yamasaki’s sodium diclofenac does not meet instant Diclofenac epolamine, as evidenced by Zhang ([0034]-[0035]) or Grenier ([0004], [0050], [0104] and [0111]), Diclofenac sodium and Diclofenac epolamine are well-known in the art as equivalently or interchangeably used salt forms of a non-steroidal anti-inflammatory drug, Diclofenac.  It would have been obvious to one skilled in the art to use Diclofenac epolamine instead of Diclofenac sodium in Yamasaki’s drug-containing base formulation with a reasonable expectation of success.  
With respect to instant limitation as to the relative weight ratio of the Lidocaine constituent to the Diclofenac constituent being within the range of from about 6.5:1 to about 4.5:1, based on the equivalent weight of the non-salt form of Lidocaine and of Diclofenac, in the formulation shown above, assuming that there are 5 g of Lidocaine and 1 g of Sodium Diclofenac, this gives 0.93 g of Diclofenac in the non-salt form (as calculated by the Examiner based on the fact that the formula weight for Diclofenac is 296.15 g/mol and the formula weight for Sodium Diclofenac is 318.1 g/mol).  When substituting Diclofenac epolamine for Sodium Diclofenac (as established above), one skilled in the art would find it obvious to use the same amount of the active ingredient (i.e., 0.93 g of Diclofenac in the non-salt form) in the resulting formulation (in order to have 0.93 g of Diclofenac in the non-salt form, one would use 1.29 g (instead of 1 g) of Diclofenac epolamine (as calculated by the Examiner)).  Thus, the relative weight ratio of the Lidocaine constituent to the Diclofenac constituent would still be about 5.4, based on the equivalent weight of the non-salt form of Lidocaine and Diclofenac.   The ratio of about 5.4 falls within instant range (about 7:1 to about 4:1) of claim 69 as well as instant range (6.5:1 – 4.5:1) of claim 72.
With respect to instant limitation “for topical use in the local treatment or prevention of pain, wherein the pharmaceutical patch is applied and remains applied to an area of the skin of a patent for an application period of more than about 12 hours;” and “wherein after expiry of the application period, the pharmaceutical patch is removed from the skin, and no other pharmaceutical patch is applied to the area of the skin for an interruption period of at least about 1 hour”, those limitations are being directed to intended use of the instantly claimed pharmaceutical patch composition, and those limitations do not provide any additional structural or compositional definition to the patch composition already recited.  The intended use of the claimed composition does not patentably distinguish the composition, per se, because such undisclosed use is inherent in the reference composition.  In order to be limiting, the intended use must create a structural difference between the claimed composition and the prior art composition.  If the prior art structure is capable of performing the intended use, then it meets the claim. An intended use will not limit the scope of the claim because it merely defines a context in which the invention operates. (Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003)). Moreover “the patentability of apparatus or composition claims depends on the claimed structure, not on the use or purpose of that structure.” (Catalina Mktg. Int’l, v. Coolsavings.com, Inc., 289 F.3d 801, 809 (Fed. Cir. 2002).  See also MPEP 2112(I): “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999).  Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). Therefore, since Yamasaki in view of Zhang or Grenier teaches a pharmaceutical patch comprising a Lidocaine constituent and a Diclofenac constituent (Diclofenac epolamine), wherein the relative weight ratio of the Lidocaine constituent to the Diclofenac constituent lies within instant range of from about 7:1 to about 4:1 (based on the equivalent weight of the non-salt form of Lidocaine and of Diclofenac), the patch taught by Yamasaki in view of Zhang or Grenier would inherently be capable of performing the intended use.  Thus, Yamasaki in view of Zhang or Grenier renders obvious instant claims 69, 71, 72, 75 and 76.    
With respect to instant claims 73 and 74, as discussed above, in Yamasaki’s Example 1, the drug-containing base formulation is spread on a nonwoven fabric at 1000 g/m2, and after a polypropylene liner is attached to it, it is cut to a size of 10x14 cm2 to give an external skin patch.  Since the formulation is spread on the fabric at 1000 g per 1 m2, and since each patch has a size of 140 cm2 (i.e., 0.014 m2), this means that there is 14 g of the formulation in each patch.  Since there is 5% of Lidocaine and 0.93% of Diclofenac (in the non-salt form), this gives 700 mg for Lidocaine and 130.2 mg for Diclofenac (in the non-salt form) per patch.  Thus, Yamasaki in view of Zhang or Grenier renders obvious instant claims 73 and 74. 
With respect to those limitations of instant claims 77-81 and 84, again, none of those limitations is providing any additional structural or compositional definition to the patch composition already recited in instant claim 69, and those limitations are being directed to intended use of the instantly claimed pharmaceutical patch composition of claim 69.  Thus, since Yamasaki in view of Zhang or Grenier teaches a pharmaceutical patch comprising a Lidocaine constituent and a Diclofenac constituent (Diclofenac epolamine), wherein the relative weight ratio of the Lidocaine constituent to the Diclofenac constituent lies within instant range of from about 7:1 to about 4:1 (based on the equivalent weight of the non-salt form of Lidocaine and of Diclofenac), the patch taught by Yamasaki in view of Zhang or Grenier would inherently be capable of performing the intended use.  Thus, Yamasaki in view of Zhang or Grenier renders obvious instant claims 77-81 and 84 as well.      
With respect to instant claims 82 and 83, claim 82 simply recites a kit comprising a plurality of pharmaceutical patches as defined in claim 69 (i.e., the composition, the structure and the properties for the patches in claim 82 would be the same as those for the patch in claim 69), and the rest of the limitations of claims 82 and 83 are being directed to intended use of the patches.  In its TEST EXAMPLE, Yamasaki administers its patches to volunteers, each having low back pain.  The duration of the administration was 12 hours a day, and the test lasted for 7 days.  This implies that there is a “kit” comprising a plurality of the patches.  Thus, Yamasaki in view of Zhang or Grenier renders obvious instant claims 82 and 83. 
Response to Arguments
Applicant submitted a third 132 Declaration, which compares (i) a patch of Yamasaki’s Example 1 in which Diclofenac sodium is replaced with Diclofenac epolamine (“Present patch”) to (ii) the patch of Yamasaki’s Example 1 (“Cited patch”), and argue that the Present patch comprising lidocaine and Diclofenac epolamine has superior results in terms of enhanced transdermal absorbability of both lidocaine and diclofenac as compared to the Cited patch comprising lidocaine and Diclofenac sodium.  Applicant argue that the superior results are “unexpected” to one skilled in the art, because Yamasaki only discloses a patch comprising lidocaine and diclofenac sodium, Zhang and Grenier do not disclose or suggest a patch comprising a combination of lidocaine and Diclofenac epolamine, and none of the references teaches or suggests that the combination of lidocaine and Diclofenac epolamine enhances transdermal absorbability of either or both of lidocaine and diclofenac.  Applicant argue that in view of the Examiner’s assertion of equivalency of Diclofenac sodium and Diclofenac epolamine, the enhanced transdermal absorbability of both lidocaine and diclofenac in the Present patch (comprising lidocaine and Diclofenac epolamine) is an unexpected result.  Applicant thus argue that the patch of claim 69 comprising a Lidocaine constituent and a Diclofenac epolamine demonstrates superior and unexpected results over Yamasaki, even in view of Zhang and Grenier.
However, applicant’s third Declaration was not found to be persuasive in showing unexpected results of instant patch of claim 69 for the following reason:  Table 1 in the declaration shows that both the Present patch and the Cited patch (Yamazaki’s patch) use the same weight percentage (i.e., 1 wt.%) for Diclofenac epolamine and Diclofenac sodium, respectively.  As already discussed above in Paragraph 5 (and as also discussed in the last Office Action), assuming that there are 5 g of Lidocaine and 1 g of Sodium Diclofenac, this gives 0.93 g of Diclofenac in the non-salt form in the Cited patch (as calculated by the Examiner based on the fact that the formula weight for Diclofenac is 296.15 g/mol and the formula weight for Sodium Diclofenac is 318.1 g/mol).  When substituting Diclofenac epolamine for Sodium Diclofenac, one needs to have the same amount of the active ingredient (i.e., 0.93 g of Diclofenac in the non-salt form) in the resulting formulation (Present patch), and in order to have 0.93 g of Diclofenac in the non-salt form in the Present patch, one would have to use 1.29 g (instead of 1 g) of Diclofenac epolamine in the Present Patch.  Instead, applicant used 1 g (i.e., 1 wt.%) for both Diclofenac epolamine and Diclofenac sodium.  Thus, currently, the amount for the Diclofenac in the non-salt form in the Cited patch is 0.93 g whereas the amount for the Diclofenac in the non-salt form in the Present patch is 0.72 g (since the formula weight of Diclofenac epolamine is 411.3 g/mol and the formula weight of Diclofenac in the non-salt form is 296.15 g/mol), which also gives two different weight ratios of Lidocaine to Diclofenac for the Present patch and for the Cited patch (6.9:1 for the Present patch and 5.4:1 for the Cited patch).  Since the amount of Diclofenac in the non-salt form is different in each of the two patches, it is difficult to ascertain whether the superior results of Present Patch is resulting solely from substituting Diclofenac epolamine for Diclofenac sodium.   
Therefore, for the reasons stated above, instant 103 rejection over Yamasaki in view of Zhang or Grenier still stands.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIN J. LEE whose telephone number is (571)272-1333.  The examiner can normally be reached on M-F 9 am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/SIN J LEE/Primary Examiner, Art Unit 1613                                                                                                                                                                                                        May 18, 2022